Melvin Mayfield, Chief Judge, dissenting. Under the majority opinion the appellee does not lose on the merits of the case but on what I regard as a bureaucratic technicality. It is said that the appellee is stuck with the payment of contributions to the unemployment compensation fund based on the experience rating of a company which failed to appeal from a determination made by the Employment Security Agency in April of 1976. That determination is held to have been made when the agency wrote another company saying it was transferring to it the experience of the first company. This letter ended with the sentence, “If you have any objections to this transfer, notify this Agency in writing within 50 days; otherwise, the transfer will become final.” Sixteen days later there was a reply which, in addition to asking what procedure is followed in appealing, said any documentation the agency desired to satisfy it that the transfer should not be made would be produced. The agency answered with a letter dated May 11, 1976, containing these paragraphs: We will be happy to review any additional information and documentation pertaining to the acquisition which you wish to submit. After the review you will be notified of the results. (Emphasis added.) If you or your client cannot accept the decision then you may write to Mr. Cecil L. Malone, UI Director, and request a hearing. The majority opinion states no additional information was submitted and no hearing was requested, and, therefore, there was no timely appeal. But from its letter of May 11 it is clear that the agency had not yet made a final determination and that it promised to notify the company when such a decision had been made. The letter specifically said then a hearing could be requested. Rather than stick this company with something it does not owe because nothing further was sent to the agency, I would let the company pay only what it owes because nothing further was sent to the company by the agency as it promised to do. In Foote’s Dixie Dandy v. McHenry, 270 Ark. 816, 607 S.W.2d 323 (1980), the Arkansas Supreme Court held that the Employment Security Agency could be estopped by statements made by its auditor and in Rainbolt v. Everett, 3 Ark. App. 48, 621 S.W.2d 877 (1981) the Arkansas Court of Appeals also held the agency could be estopped by representations of its agents. In the instant case, I would hold that the agency is estopped to claim that there was a final determination back in 1976. Cooper, J., joins in this opinion.